IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-16-00289-CV

                         IN THE INTEREST OF A.J.G., A CHILD



                                   From the 74th District Court
                                    McLennan County, Texas
                                   Trial Court No. 2015-2559-3


                                   ABATEMENT ORDER


       On September 6, 2016, attorney Jack F. Holmes filed a notice of appeal on behalf

of appellant, A.G., in a case involving the termination of A.G.’s parental rights to A.J.G.

The notice of appeal indicates that the trial court’s order was signed on September 2, 2016,

and that Holmes was appointed as counsel for A.G. on appeal. However, a review of the

website for the State Bar of Texas reveals that attorney Holmes is “not eligible to practice”

law in the State of Texas due to what appears to be an administrative reason.1

       In light of this, we abate and remand this proceeding to the trial court for further

proceedings. Specifically, the trial court should determine: (1) whether Holmes is now


       1   We also point out that appellant has not paid the filing fees associated with this matter.
eligible to practice law in the State of Texas, and if not, what Holmes must do and will do

to rectify this situation with the State Bar of Texas; (2) whether appellant is receiving

effective assistance of counsel; and (3) whether appellant is indigent and entitled to the

appointment of new counsel. We note that this is a termination case, and the Rule of

Judicial Administration 6.2 states that an appellate court should dispose of a termination

appeal within 180 days of the date the notice of appeal is filed. Accordingly, the trial

court shall conduct a hearing on this matter within twenty-one (21) days after the date of

this order. The trial court clerk and court reporter shall filed supplemental records with

the Clerk of this Court within thirty-five (35) days from the date of this order.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 14, 2016
Do not publish
[CV06]




In the Interest of A.J.G., a Child                                                   Page 2